Filed 3/18/13 In re L.F. CA4/1
                             NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re L.F., a Person Coming Under the
Juvenile Court Law.
                                                                 D062741
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J231883)

         v.

L.F.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Browder

A. Willis III, Judge. Affirmed.



         The juvenile court entered true findings L.F. had committed residential burglary

(Pen. Code, §§ 459, 460), petty theft (Id., § 484), evading a police officer with reckless

driving (Veh. Code, § 2800.2, subd. (a)) and misdemeanor resisting a public officer (Pen.

Code, § 148, subd. (a)(1)). The court declared L.F. a ward and committed him to the

Breaking Cycles program for a period not to exceed 150 days. L.F. appeals. We affirm.
                                     BACKGROUND

       On the afternoon of April 15, 2012, Jeffrey Smith was working in his front yard.

His garage door was about halfway open. Smith saw two males walk by and saw L.F. in

his driveway. Smith then noticed his child's scooter was between two cars parked in the

driveway. The scooter had previously been in Smith's garage. Smith called out to L.F.

L.F. walked away and Smith followed him. Smith called the police. L.F., who had been

detained nearby with two companions, told a police officer he had seen the scooter in the

driveway and walked onto the property with the intention of stealing it. L.F. denied

having entered the garage.

       Shortly after midnight on August 21, 2012, police Officer Patrick Kelly was

driving a marked patrol car. He noticed a moving sedan with no headlights. Kelly turned

on his overhead lights and siren. The driver accelerated rapidly, sped through stop signs

and collided with a truck. The sedan slowed and L.F. opened the driver's side door,

jumped out, rolled on the ground and ran into the front yard of a residence. Kelly chased

L.F. but lost sight of him. Other officers set up a perimeter. L.F. was detained about a

block away.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436.

Pursuant to Anders v. California (1967) 386 U.S. 738, counsel lists as a possible, but not

arguable, issue: whether there was sufficient evidence to support the true finding of theft.

                                             2
      We granted L.F. permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436

and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably arguable

appellate issue. L.F. has been competently represented by counsel on this appeal.

                                     DISPOSITION

      The judgment is affirmed.



                                                                    BENKE, Acting P. J.

WE CONCUR:



MCDONALD, J.



MCINTYRE, J.




                                            3